Smith, C. J.,
delivered tbe opinion of tbe court.
Tbis writ of error is prosecuted to reverse a judgment rendered in tbe Circuit Court of Monroe county.
Tbe plaintiff in error instituted suit in that court upon two notes, made by tbe defendant in error, wbo pleaded that tbe notes were given to secure tbe price of two slaves, introduced into tbis state in violation of tbe statute of 1822, concerning slaves, free negroes, and mulattoes. Hutcb. Dig. 512. Tbe plaintiff’s demurrer, wbicb was overruled, raises tbe question of tbe illegality of tbe notes.
It is not now to be controverted, that no action can be maintained upon a contract, tbe consideration (of wbicb is either immoral in itself .or prohibited by law; or wbicb is made in contravention of public policy. It is equally well settled, that every contract wbicb grows out of, or is in connection with an illegal or immoral act, is absolutely void, and will not be enforced in law or equity.
Courts of justice, in tbe observance of these rules, are not influenced by any consideration of respect or tenderness for tbe party wbo -insists upon tbe illegality of a contract; but exclusively by reasons of public policy. Tbe object is to punish tbe active agent in tbe violation of a law, by withholding from him tbe anticipated fruits of bis illegal act; and thus, by deterring all persons from violating its mandates, to give sanctity to tbe law and security to tbe public.
In deciding tbe question of tbe illegality of tbe notes, upon wbicb tbis suit was brought, a reference to tbe statute on tbe subject of tbe importation of slaves into tbis state as merchandise, is necessary.
By tbe -act of 1822, sect. 4, Hutcb. Code, 513, it is expressly allowed to be unlawful for any person or persons to import into tbis state, from another 'state or territory, any slave or slaves as merchandise, of any description whatever, above tbe age of fifteen *358years, without having previously obtained a certificate, signed and certified in the mode prescribed, that such slave or slaves, “have not been guilty or convicted of murder, burglary, or arson, or other felony,” within the knowledge or belief of the parties certifying, in the state whence they are brought.
' The fifth section directs that such certificates shall be recorded, and prescribes the place and method in which that shall be done.
And the sixth section provides, “ that if any person shall sell or purchase any slave or slaves without having complied with the provisions of this act, he, she, or they, so offending, shall pay the sum of one hundred dollars for every slave so sold or purchased.”
The illegality, and consequent invalidity of any contract made in direct violation of the provisions of this statute, is a question which admits of no debate.
Eut a distinction is attempted to be taken between the importation of slaves as merchandise, under the conditions denounced in the statute, and the subsequent sale of them, after they have been thus "illegally introduced. Such importation is admitted to be unlawful; but it is insisted that a sale made after the importation is neither a violation of the statute, nor in contravention of the public policy of the state.
This distinction is clearly without foundation. The plain and manifest object of the legislature, was to prevent the introduction, and the consequent incorporation with the slave population, of slaves of bad character — of convict felons; and for that purpose declared it to be unlawful for any person to introduce into the state, as a subject of traffic, any slave above the prescribed age, unless such person had previously obtained a certificate, showing that such slave had not been guilty or convicted of a felony in the state or territory from which he was imported. It cannot be doubted, that the dreaded evil was'sufficiently great and imminent to require the interposition of the legislature. At any rate it is sufficient for us to know that the legislature so deemed it, and for that purpose passed the act in question. It is not the province of this court to determine whether the circumstances of the community required the enactment of such a law; or to pass upon the adaptation or fitness of its provisions to effect the object intended. *359The statute undoubtedly declared and established the public policy upon the subject. Brien v. Williamson, 7 How. (Miss. R.) 14. But the act does not close with the declaration, that the introduction of uncertificated slaves for merchandise, shall be unlawful. The sixth question imposes a penalty for the sale itself, of any slave imported in violation of the act. There is, therefore, not the slightest pretence for saying, that although the importation may be illegal, yet the subsequent sale is no violation of the law.
But if no penalty had been attached t-o the sale, the argument for plaintiff in error would not be stronger. It would be a strange perversion of the principles of construction to hold that a contract for the purchase, or a note given for the price of a slave imported in violation of the statute, would be valid, and consequently that the courts would be bound to enforce it. By such a construction, the declared purposes of the statute would be defeated. The act of importation, and the motive with which it is performed, in the •cases prohibited by the act are both, and equally, illegal. If the intention to sell, or the motive for the importation be illegal, it is impossible to conceive how the sale, which is the consummation of such intention, can be legal.
In the case of Green v. Robinson, 5 How. (Miss. R.) 102, in which a similar question arose, under the prohibition in the constitution in regard to the introduction of slaves as merchandise, the court held the following language, which is altogether pertinent to, and decisive of the question here? “The cardinal policy of the state was then to suppress this trade; and this is what is prohibited. In what, then, it may be ashed, does it consist ? The offence consists in the introduction of slaves into this state for sale as merchandise. The sale, then, is the consummation of the prohibited act. It is that whieh indicates, nay, demonstrates, the illegality of the introduction.. The act of introduction may, in some cases be lawful; it will always, however, be illegal, if the intent is to sell The sale, consequent upon the introduction, evidences the intention, and fulfils the illegal purpose. W<e cannot, then, comprehend the argument whieh treats the sale in this case as unconnected with the illegal act of introduction. It regards the latter, that is, the introduction, as a proper subject of *360animadversion, when the motive is a sale of the property, and yet legalizes the sale itself — the accomplishment of the motive for which the former act is made illegal. If the object of an act be the reason for prohibiting such act, it is difficult to conceive how the act can be illegal, and the object legal after it has been attained. It seems impossible to consider the sale as an act, separate and distinct from the introduction. It would be to condemn the means, and yet sanctify the end.”
The rule recognized in Green v. Robinson, has since been repeatedly affirmed by this court. It applies fully to the question under consideration, which, indeed, could not, properly, be considered an open question in this court.
It is true, however, that in the case of Harris v. Reynolds, 12 How. S. C. R. 79, the Supreme Court of the United States have given a construction to the statute, in direct opposition to that which we consider its proper and legal construction; and have held that the vendor of slaves imported into this state, in violation of the act, is entitled to recover upon a note given for the purchase-money.
The question which we have been considering arises upon a statute of this state, designed for the regulation of a subject exclusively within its jurisdiction. We may, therefore, as the appellate tribunal of the state, justly claim the right, in exclusion of all other courts, to determine the construction which should be applied to those acts of the legislature passed for the good government o-f the citizens, and the welfare and safety of the commonwealth; and also to declare and enforce the public policy established by its laws. Hence, however great the respect and deference which may be due to the decisions of the Supreme Court in all cases— and which we willingly pay — we are not bound, and will not yield our well matured and clear convictions, in reference to the construction of our domestic statutes, to the opinions of that tribunal. We could not do so, without grossly betraying the rights of the community, which it is our solemn duty to protect. The Supreme Court, like all other judicial tribunals, in applying the legal rules which grow out of the statutory regulations of any of the states, when they decide in advance, must, of necessity, place their own construction upon them, and determine the validity of those rules. *361But, in the construction of state statutes, which involve no question arising under the constitution of the United States, or of the laws and treaties made pursuant thereto, it is not the exclusive, nor even the proper expounder. The right to expound, definitively and conclusively, their statutes, and to determine upon what is the public policy, must, of necessity, under our system, belong exclusively, to the state courts.
It is not our intention to review the decision in Harris v. Reynolds; it is sufficient for our purpose to remark, simply, that the reasoning of the Supreme Court in that case, at best, is unsatisfactory and inconclusive.
This precise question, under the statute, has never before been up for decision. But numerous cases, in which a question completely analogous to the one under consideration, have been determined by this court, which, if there could otherwise be any doubt upon the subject, settles it conclusively.
Judgment affirmed.